Citation Nr: 1426233	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1989.

This matter came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for ischemic heart disease.  The Board remanded the claim in March 2011 for further evidentiary development and adjudication.


REMAND

The Veteran contends that he currently experiences cardiovascular disease that began while he was on active duty or, in the alternative, developed due to his claimed exposure to herbicides while in service.  While personnel records confirm that he received the Vietnam Service Medal, they reflect service in Thailand and not the Republic of Viet Nam.  Service treatment records reveal that the Veteran was seen on multiple occasions for what was diagnosed as costochondritis and musculoskeletal complaints of chest pain.  At his separation medical examination in April 1989, his cardiovascular system was normal, including radiological and EKG study of the heart.  Post-service medical evidence shows that in June 1992, the Veteran was seen for complaints of chest pain; at that time, chest x-ray, EKG, and lab studies were normal, and he was diagnosed only with "chest wall pain."  The Veteran was first diagnosed with coronary artery disease in April 2005 and has continued to be followed for the disorder by both private and VA treatment providers since that time.   

A private treatment record dated in October 2006 confirms the Veteran's diagnosis of coronary artery disease.  The Veteran's private physician indicated that the Veteran's service treatment records "clearly document multiple visits for elevated cardiac risk based on lipid levels, dietary counseling for this ... and a visit for chest pain."  The physician opined that, given "the current state of [the Veteran's] coronary artery disease it is clear that this condition began many years ago, likely during his active-duty years.  This is consistent with our current understanding of coronary artery disease development and progression."

In part to address the private physician's opinion, the Board remanded the case in March 2011 for a VA examination to be obtained.  Such examination was carried out in August 2011 by a physician's assistant, with an addendum opinion issued in January 2012.  At that time, the examiner noted the Veteran's diagnosis of coronary artery disease that was diagnosed and initially treated in 2005.  The examiner acknowledged the Veteran's in-service complaints of and treatment for what was identified as musculoskeletal chest pain but found that nothing in the service treatment records suggested "any diagnoses relating to" ischemic heart disease or coronary artery disease "at any point during the Veteran's evaluations and workups" while on active duty, including his April 1989 separation medical examination.  The examiner noted that the Veteran had several risk factors for coronary artery disease, including a strong family history, and concluded that "there are no objective findings to indicate that the Veteran's claimed [heart disease] began while he was on active duty," to include the in-service complaints of chest pain.  However, the examiner did not discuss the private physician's October 2006 statements.  

A VA addendum opinion was obtained in January 2012, at which time the examiner who had conducted the August 2011 examination again confirmed the diagnosis of ischemic heart disease/coronary artery disease and again opined that the disorder is "less likely as not caused by or a result of musculoskeletal chest condition shown during active duty or related to other conditions while [on] active duty."  In so finding, the examiner reiterated the Veteran's multiple risk factors for the development of coronary artery disease and pointed out that he had not been diagnosed in service for any coronary artery disease or ischemic heart disease, only with musculoskeletal complaints, and did not manifest his current heart disorder for well over a decade after leaving service.  However, in the addendum opinion the examiner again failed to address the contentions of the Veteran's private physician in the October 2006 private treatment record, as was specifically directed by the Board in its March 2011 remand.

The Board finds that a complete medical opinion from a VA physician is needed regarding the Veteran's claim for service connection for ischemic heart disease.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Accordingly, on remand, the AOJ must obtain an opinion from a VA physician to more thoroughly address whether the Veteran's current ischemic heart disease began while he was on active duty or is otherwise etiologically linked to his time in service.  The examiner must specifically discuss the private physician's October 2006 statements in the context of any negative opinion.  See 38 U.S.C.A. § 5103A.  (If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The agency of original jurisdiction must arrange for the Veteran to undergo examination, however, only if the August 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.)

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the a VA board certified cardiologist, if available, or to another qualified physician.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.

The physician must provide a well-reasoned opinion as to whether the Veteran's current coronary artery disease/ischemic heart disease is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The examiner must specifically discuss the private physician's October 2006 statements in the context of any negative opinion.  Complete rationale for all opinions expressed must be provided.  

If the physician deems it necessary (in order to provide an informed opinion), another examination should be scheduled.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

